Case 4:20-cv-05640-YGR Document 287-7 Filed 01/25/21 Page 1 of 6




                      Exhibit F




   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:20-cv-05640-YGR Document 287-7 Filed 01/25/21 Page 2 of 6
                  Case 4:20-cv-05640-YGR Document 287-7 Filed 01/25/21 Page 3 of 6




               Brian and I spent a combined 20 years at Yahoo!, working hard
                 to keep the site working. And yes, working hard to sell ads,
               because that’s what Yahoo! did. It gathered data and it served
                                    pages and it sold ads.

               We watched Yahoo! get eclipsed in size and reach by Google…
               a more efficient and more profitable ad seller. They knew what
                you were searching for, so they could gather your data more
                                 efficiently and sell better ads.

               These days companies know literally everything about you, your
                    friends, your interests, and they use it all to sell ads.

                When we sat down to start our own thing together three years
                ago we wanted to make something that wasn’t just another ad
               clearinghouse. We wanted to spend our time building a service
                  people wanted to use because it worked and saved them
               money and made their lives better in a small way. We knew that
               we could charge people directly if we could do all those things.
                We knew we could do what most people aim to do every day:
                                         avoid ads.

                No one wakes up excited to see more advertising, no one goes
                 to sleep thinking about the ads they’ll see tomorrow. We know
                people go to sleep excited about who they chatted with that day
               (and disappointed about who they didn’t). We want WhatsApp to
               be the product that keeps you awake… and that you reach for in
                  the morning. No one jumps up from a nap and runs to see an
                                          advertisement.

                Advertising isn’t just the disruption of aesthetics, the insults to
               your intelligence and the interruption of your train of thought. At
                  every company that sells ads, a significant portion of their
                engineering team spends their day tuning data mining, writing
                 better code to collect all your personal data, upgrading the
                 servers that hold all the data and making sure it’s all being




                     REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
CONFIDENTIAL                                                                 APL-APPSTORE_02005454
Case 4:20-cv-05640-YGR Document 287-7 Filed 01/25/21 Page 4 of 6
Case 4:20-cv-05640-YGR Document 287-7 Filed 01/25/21 Page 5 of 6
                 Case 4:20-cv-05640-YGR Document 287-7 Filed 01/25/21 Page 6 of 6




               http://appleinsider.com/articles/13/04/07/rumor-has-google-close-to-buying-
                                              whatsapp-for-1b


                  Rumor has Google close to buying
                         WhatsApp for $1B
                                            Sunday, April 07, 2013, 05:01 pm

                                                  By AppleInsider Staff

               Google is said to be well into negotiations with the team behind WhatsApp, with the search
                   giant reportedly considering a $1 billion price tag for the popular cross-platform
                                                       messaging app.




                Sources reportedly close to the negotiations tell Digital Trends that Google is looking to
                  acquire the popular messaging app, and that WhatsApp's team is "playing hardball,"
                 holding out for an acquisition price close to $1 billion. Bringing WhatsApp into the fold
                   would likely provide Google with a faster route to unifying its disparate messaging
               services — Google Voice, Google Hangouts, Google Talk, etc — making it more capable of
                       competing in the communication segment against Internet rival Facebook.

                 Such a service unification may be high up on Google's priorities list right now. Rumors
                have the search leader working on a project known as Babble, which would provide cross-
               platform communications between its services. The rumored WhatsApp negotiations could
               be a means of bringing an accomplished team into Google's own operations, as Google did
                                  when it acquired popular iOS mail app Sparrow in July.

                  Google is said to have approached WhatsApp in the past, broaching the topic of an
                  acquisition in early December. Around the same time, Facebook was also said to be
                                            considering buying WhatsApp.

                 WhatsApp has proved immensely successful in the time since its release, netting tens of
               millions of users across Android, BlackBerry, Windows Phone, and Apple's iOS platform. It
               is currently the second-most popular paid app in Apple's iTunes App Store, and the service
                               saw 18 billion messages transmitted this past New Year's Eve.

                Eschewing advertisements, WhatsApp has managed to pull in considerable revenues with
                 a simple yearly subscription fee of $1. iPhone users pay that fee upon first downloading
                 the app, though recent rumors have the service moving to a model more in line with its
                incarnations on other platforms. Users on other platforms can download and use the app
                   for free for the first year before being presented with the option to pay a $1 per year
                      subscription fee. While WhatsApp has not released any details on its financial
               operations, Digital Trends ' source says the company may be pulling in roughly $100 million
                                                           in revenue.




                      REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
CONFIDENTIAL                                                                                      APL-APPSTORE_02005457
